DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “an occlusion clip” in line 7. This limitation is indefinite because it is unclear if this is the same clip previously introduced or a different clip. For examination purposes, this is being interpreted as the same clip. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ad (20170340335) in view of Batchelor (20190192178) and Rogers (20160249932). 

As to claim 1, Ad discloses: A method of positioning an occlusion clip (32) proximate a left atrial appendage (see figures 1-2 and abstract), the method comprising: creating an access port (paragraph 0004 and 0059) allowing communication between an exterior of a human body and an interior of the human body that exposes the left atrial appendage (see figure 1-2); delivering a suction grasper (18) via the access port (see figures 1-2); delivering an occlusion clip (32) via the access port (see figures 1-2); grasping the left atrial appendage via the suction grasper by applying suction to an exterior of the left atrial appendage (see figures 1-2); clamping a base of the left atrial appendage using the occlusion clip while the suction grasper applies tension to the left atrial appendage (tension via suction force, see figures 1-2 and paragraph 0063); and disconnecting the suction grasper from the left atrial appendage and egressing the suction grasper via the access port to the exterior of the human body (once procedure is completed). Examiner notes these method steps are not disclosed has occurring in any particular order.
Ad fails to directly disclose: the suction grasper including opposing jaws each having a suction port or a portion of the left atrial appendage interposes the opposing jaws while suction is applied via the suction ports.
In the same field of endeavor, namely tissue treatment devices, Batchelor teaches a similar suction device (see figure 1A) wherein the suction grasper including opposing jaws each having a suction port (see paragraph 0055, each jaw can have a suction port on the face to engage tissue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the suction mechanism of Ad that allows a user to apply a negative pressure to tissue to facilitate manipulation, for the jaw suction mechanism of Batchelor since these mechanisms perform the same function of applying negative pressure to manipulate tissue. Simply substituting one suction mechanism for another would yield the predicable result of allowing a user to manipulate tissue at a target site. See MPEP 2143. Examiner notes once the suction device of Batchelor is substituted for the suction device of Ad, the combined device will have a suction device with jaws which when used will engage the LAA so that a portion of the left atrial appendage interposes the opposing jaws while suction is applied via the suction ports.
Ad finally fails to directly disclose: repositioning the suction grasper to tension the left atrial appendage.
In the same filed of endeavor, namely medical treatment devices, Rodgers teaches that its well known to use suction devices to manipulate tissue to orient the tissue for a ligating device (paragraph 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method step of repositioning the suction grasper to tension the left atrial appendage to enable the user to accurately facilitate placement of the treatment member around the LAA (paragraph 0020).

As to claim 2, the combination of Ad, Batchelor and Rogers discloses the invention of claim 1, the combination further discloses: wherein the opposing jaws of the suction grasper are resiliently connected to one another (jaws of Batcheler includes a bias mechanism, see paragraph 0036); and wherein grasping the left atrial appendage comprises repositioning at least one of the opposing jaws with respect to the another of the opposing jaws (once the combination is made, the jaws will interact with the tissue and thus the grasping of the tissue will comprise repositioning at least one of the opposing jaws with respect to the another of the opposing jaws to engage the tissue).

As to claim 4, the combination of Ad, Batchelor and Rogers discloses the invention of claim 1, the combination further discloses: wherein creating the access point comprises making a sub-xiphoid incision (paragraph 0059).

As to claim 6, the combination of Ad, Batchelor and Rogers discloses the invention of claim 1, the combination further discloses: wherein creating the access point comprises inserting at least one of a sleeve and a cannula into an incision. Examiner note the access point is seen to arise when the outer sleeve (12) and cannula 40 are put through the incision). 

As to claim 7, the combination of Ad, Batchelor and Rogers discloses the invention of claim 1, the combination further discloses: wherein delivering the occlusion clip comprises inserting a clip applier (42/44/80/78), operatively coupled to the occlusion clip, via the access port (see figures 1-2).

As to claim 8, the combination of Ad, Batchelor and Rogers discloses the invention of claim 1, the combination further discloses: wherein the suction grasper comprises a malleable shaft (flexible see paragraph 0030 of Batchelor); 
The combination fails to directly disclose: and wherein the method further comprises bending the shaft how ever examiner is taking the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included bending the shaft in the method when a more desirable angle of manipulation of the jaws was necessary. 

As to claim 9, the combination of Ad, Batchelor and Rogers discloses the invention of claim 1, the combination further discloses: wherein grasping the left atrial appendage via the suction grasper comprises operating a jaw actuator (52) disposed on a handle (50) of the suction grasper to articulate at least one of the opposing jaws (see figure 1 of Batchelor). Examiner notes once the combination is made, the jaws will be manipulated via the handle. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ad (20170340335), Batchelor (20190192178) and Rogers (20160249932) as applied to claim 1 above, further in view of Allen (20120172924).

As to claim 3, the combination of Ad, Batchelor and Rogers discloses the invention of claim 1, the combination fails to directly disclose: wherein the opposing jaws of the suction grasper are repositionably coupled to one another so that at least a first of the opposing jaws is independently repositionable with respect to at least a second of the opposing jaws; and wherein grasping the left atrial appendage comprises repositioning at least one of the opposing jaws with respect to the another of the opposing jaws.
In the same field of endeavor, namely tissue manipulation devices, Allen teaches a tissue grasper using an actuation mechanism that enables jaws to move independently for grabbing tissue (paragraph 0064, figures 6A-7B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination above to include the actuation mechanism/capability of Allen that enables the jaws to be independently actuatable relative to each other to enable the user to have access to unilateral and bilateral movement for best grasping different shapes of tissue (paragraph 0064). Examiner notes once the combination is modified to include the actuation mechanism of Allen which enables bilateral/unilateral movement of the jaws, it would be obvious to a user to utilize the independent activatability of each jaw in the grasping phase to accurately grip different shapes of LAA tissue so that “grasping the left atrial appendage comprises repositioning at least one of the opposing jaws with respect to the another of the opposing jaws”. 
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ad (20170340335), Batchelor (20190192178) and Rogers (20160249932) as applied to claim 1 above, further in view of Stewart (20060020271). 

As to claim 5, the combination of Ad, Batchelor and Rogers discloses the invention of claim 1, the combination fails to directly disclose: wherein creating the access point comprises making a sub-costal incision. 
In the same field of endeavor, namely LAA treatment devices, Stewart teaches that treating an LAA via an intercostal port is well known (paragraph 0134).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method step of making a sub-costal incision to enable the user to reach the target site via another access site. Furthermore examiner notes using the sub-xiphoid process and an intercostal port is seen to be an equivalent means of accessing the LAA per Stewart disclosure (paragraph 0134). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cosgrove (7,645,285): teaches manipulating tissue and clamping that tissue. 
Fleischman (20110077672): teaches manipulating tissue then tying off.
Satake (20080255427): teaches suction tissue with clamp.
Christy (6,152,936): teaches manipulating tissue then tying off.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771